DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 48 and 49 are allowed.
The following is Examiner’s statement of reasons for allowance:
With respect to claims 48 and 49, Examiner considers Lenglet (US 2009/0308788) to be the closest relevant prior art reference.  Lenglet discloses combining light tight oil and processed high sulfur fuel oil (see Lenglet, Abstact), wherein the high sulfur fuel oil is processed by residue hydroconversion (see Lenglet, paragraphs [0028] and [0029]), at least one second step (F2) for fractionation of at least a portion (R1) by vacuum distillation (VAC-DIST) and/or by solvent deasphalting (SDA) to produce at least one second non asphaltenic stream (E2), at least one step for hydrotreatment (HDT), and/or hydroconversion (HDC), and/or hydrocracking (HDK) of at least a portion of (E2) to produce an effluent (HE2).  However, Lenglet does not disclose or otherwise suggest wherein a hydrocarbon blend is formed from a range of hydrocarbon constituents in accordance with the requirements of Applicant’s claim 48.  Thus, Examiner finds Applicant’s claims patentable over the disclosure of Lenglet.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771